DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 15-16, filed 6/30/2022, with respect to the rejection of claims 9, 11, 14, 21, 23 and 29 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 9, 11, 14, 21, 23 and 29 has been withdrawn.
 
Applicant’s arguments, see page 15, filed 6/30/2022, with respect to the objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 has been withdrawn.

Applicant’s arguments, see page 17, filed 6/30/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 15 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 15 has been withdrawn.

Applicant’s arguments, see pages 17-20, filed 6/30/2022, with respect to the rejection of claims 2-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 2-29 has been withdrawn.


Applicant’s arguments, see pages 17-20, filed 6/30/2022, with respect to the rejection of claim 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2002/0023899 to Khater et al. (Khater).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0023899 to Khater et al. (Khater).

	Regarding claim 30, Khater discloses an inductive charging system that uses an alternating magnetic field for inductive power transfer (Khater’s arrangement of Fig. 1 provides an inductively-coupled plasma source, with the inductive source coil 130 serving as primary circuit and the plasma as the secondary circuit; the source coil 130 implements inductive power transfer to the plasma; see, e.g., paragraph 12), the inductive charging system comprising:
	an inductive coil (Khater, Fig. 1 and paragraphs 27-31, source coil 130);
	a shielding means for reducing electromagnetic interference or heat distribution from the inductive coil during inductive power transfer, wherein the shielding means is positioned proximate to the inductive coil to cover a surface of the inductive coil (Khater, Fig. 1 and paragraph and paragraphs 27-31, Faraday shield 150 made from a good conductor with anti-eddy-current slots 152; in Khater’s arrangement, a reduction of eddy currents necessarily reduces at least to some degree resistive heating that would otherwise occur in the shield 150; also see Figs. 5a-d and paragraphs 36-37; note in Fig. 1 that Faraday shield 150 is proximate to and covers a surface of the source coil 130),
	wherein the shielding means comprises electrically conductive 
	wherein the shielding means includes radially arranged electrical gaps to impede eddy current generation in the shielding means and to impede heating of the shielding means by the alternating magnetic field during inductive power transfer (Khater, Fig. 1 and paragraph and paragraphs 27-31, Faraday shield 150 made from a good conductor with anti-eddy-current slots 152; note that anti-eddy-current slots 152 are radially arranged electrical gaps to impede eddy current generation in the Faraday shield 150 during inductive power transfer to the plasma region 110; in Khater’s arrangement, a reduction of eddy currents necessarily reduces at least to some degree resistive heating that would otherwise occur in the shield 150).

	Although Khater discloses that the Faraday shield 150 is made from a good conductor (Khater, e.g., paragraph 30), Khater does not explicitly disclose that a good conductor is a metal conductor.  The examiner takes Official notice of the fact that it was well-known at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains that good conductors include metal conductors.  It obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to form Khater’s Faraday shield 150 from electrically conductive metal because electrically conductive metals are good conductors.

Allowable Subject Matter
Claims 2-29 are allowed.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
	US 6,389,318 to Zarinetchi et al. relates to a transcutaneous energy transfer device.  This reference was relied upon in the previous Office action but mis-identified at page 6 of the Office action as US 6,324,430 to Zarinetchi et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863